Citation Nr: 0526258	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  99-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Lawrence S. Groff, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In a July 2000 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection for 
schizophrenia; the Board remanded the case to the RO for 
further development.  The Board again remanded the case in 
February 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that his schizophrenia 
originated in service or within one year of his discharge 
therefrom.  Service medical records show that in October 1969 
he requested and received a psychiatric consultation for 
nervousness.  No psychosis or neurosis was evident on mental 
status examination, and the examiner concluded that the 
veteran was an unhappy and immature soldier reacting to an 
isolated and boring assignment.  The veteran complained in 
October 1970 of nervousness; he was diagnosed with mild 
anxiety.  He presented in April 1971 as tense, and was 
diagnosed with anxiety reaction, "short timer syndrome."  
His discharge examination is silent for any reference to 
psychiatric complaints or findings.

There is no postservice medical evidence on file documenting 
the presence of schizophrenia until several years after 
service.  In an undated "treatment summary" received in 
April 1997, an unidentified individual with the Northern 
Rhode Island Community Mental Health Center indicated that 
the veteran was initially seen at that facility from 1971 to 
1972, at which time he was treated for paranoid schizophrenia 
by Dr. F. Jones and a nurse.  The summary indicates that he 
was next seen from 1980 to 1990.  

In an April 1998 statement, an executive with the above 
private facility explained that the facility's policy is to 
destroy physical records 10 years after a client's case is 
closed, although a computerized client database was 
maintained.  She noted, however, that the veteran's records 
from the early 1970s had been destroyed, as well as his 
records covering 1980 to 1990 (owing to a computer error).  
She indicated that the April 1997 treatment summary had been 
based on the computerized client database.

In August 1999 correspondence, the same executive who 
prepared the April 1998 correspondence explained that the 
treatment summary first received by VA in April 1997 had been 
prepared by her predecessor, but that the database against 
which the treatment dates were verified no longer contained 
data showing that the veteran was treated during the years 
mentioned in the treatment summary.

The Board's July 2000 remand requested review of the claims 
files by a board of two VA psychiatrists to address the 
etiology of the veteran's schizophrenia.  The record reflects 
that the veteran thereafter underwent a VA examination in 
August 2002, which was conducted by two psychiatrists.  After 
examining the veteran and reviewing the records, the 
psychiatrists concluded that the onset date for the symptoms 
and treatment of the veteran's schizophrenia was not 
ascertainable from the record   They recommended that VA 
pursue several avenues of evidentiary development.  In 
January 2003 addendums, the psychiatrists reviewed additional 
records obtained by the RO and noted that the record 
supported the claim for schizophrenia as of 1977, and did not 
support the veteran's assertion that his symptoms began 
before 1977.

In a February 2004 remand, the Board pointed out that the 
opinions expressed in the January 2003 addendums did not 
address the April 1998 and August 1999 correspondence.  
Hence, the Board remanded the case, in part, for both 
examiners to address the referenced correspondence.

The record reflects that following remand of the case, the RO 
referred the claims files to only one of the two 
psychiatrists.  In a February 2005 electronic correspondence, 
that psychiatrist indicated that it was likely the veteran 
was treated for schizophrenia from 1977 onward.  He addressed 
the April 1997 treatment summary, as well as the April 1998 
and August 1999 correspondence, noting that the treatment 
summary's account could not be substantiated by any physical 
or computerized records in existence at the Northern Rhode 
Island Community Mental Health Center.  He essentially 
concluded that the above correspondence did not, in his 
opinion, clarify the date of onset of the veteran's 
schizophrenia.

The Board's February 2004 remand required that both examiners 
involved in the August 2002 VA examination of the veteran 
review the claims files and provide an opinion as to whether 
it is at least as likely as not that the appellant's 
schizophrenia is etiologically related to service, or was 
present within one year of his discharge from service.  As 
discussed above, only one of the two examiners again reviewed 
the claims files and provided an opinion.  Moreover, the 
opinion provided by that examiner did not comply with the 
Board's remand instructions.  Specifically, the examiner 
indicated only that he believed the veteran started treatment 
for schizophrenia in 1977, and did not address whether the 
schizophrenia itself is etiologically related in some manner 
to service.

In light of the above, the Board finds that further 
development is required prior to adjudication of the instant 
claim.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the claims 
files back to both examiners who 
conducted the August 2002 VA 
examination, in order for another 
addendum to be prepared.  Both 
examiners should review the April 
1998 and August 1999 Northern Rhode 
Island Community Mental Health 
Center letters, as well as the 
treatment summary from that facility 
first received by VA in April 1997.  
The examiners must consider all the 
evidence of record, and provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
schizophrenia is etiologically 
related to service, or was present 
within one year of his discharge 
from service.

2.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, has been conducted 
and completed in full.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to service 
connection for schizophrenia.  

4.  If the benefit sought on appeal 
is not granted in full the RO must 
issue a supplemental statement of 
the case and provide the veteran, 
the appellant, and the appellant's 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran, the appellant, and the appellant's 
representative have been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran or 
appellant unless they are notified by the RO.  The veteran 
and the appellant have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 


